Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 10.  Specifically the combination of a tunnel magnetoresistive device comprising a magnetic tunnel junction (MTJ) with a sidewall, the MTJ and the sidewall are overlapped by a cap layer which has a first and second region.  The first region of the cap layer is directly above the MTJ and has an upper surface that protrudes in a direction away from the MTJ.  The protrusion is such that recesses are formed in the upper surface directly above the sidewall of the MTJ, causing an electrical field concentration within the recesses.  The second region of the cap layer has a lower surface with a height greater than the height of the lower surface of the cap layer in the first region.  The upper surface of the cap layer in the first region has a height greater than the lower surface of the cap layer in the second region.  The total height of the first region, from the lower surface to the upper surface, is between 50-100nm.   An upper electrode made of aluminum (Al) or Copper (Cu) overlaps the entire cap layer, the first and second regions of the cap layer prevent the migration of metal chemical elements of the upper electrode caused by high electric fields experienced by the device.  
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Examiner, Art Unit 2814